{¶ 42} I concur with Judge Farmer as to the disposition of all three assignments of error.
 {¶ 43} I concur further with Judge Farmer as to the analysis of the first and third assignments of error.
 {¶ 44} As to the analysis of the second assignment of error, I disagree with Judges Farmer and Wise regarding the issue of prosecutorial misconduct. I find that there was no prosecutorial misconduct. From the totality of all the evidence presented, I conclude that the State did not present evidence it knew to be false. *Page 15 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. *Page 1